—Order, Supreme Court, New York County (Harold Tompkins, J.), entered January 11, 1995, which granted defendant’s motion to dismiss the complaint, unanimously affirmed, with costs.
There is no merit to plaintiff’s contention that the correspondence between the parties constituted a binding agreement. Indeed, the documents themselves make clear that the parties did not intend to be bound until a formal agreement was executed (see, Brause v Goldman, 10 AD2d 328, 332-333, affd 9 NY2d 620). Nor was defendant required to make a good faith effort to prepare and deliver a formal written agreement (see, Bernstein v Felske, 143 AD2d 863, 865). Concur—Ellerin, J. P., Wallach, Nardelli and Williams, JJ.